Nichols, Chief Justice.
The appellant was tried for and convicted of murder and was sentenced to life imprisonment. His conviction was affirmed by this court. Robinson v. State, 238 Ga. 451 (233 SE2d 197) (1977). The present appeal is from the refusal of the trial court to issue a mandamus absolute against the clerk of the superior court of Fulton County to compel the clerk to furnish Robinson a copy of his trial transcript.
In accordance with Mydell v. Clerk, Superior Court of Chatham County, 241 Ga. 24 (243 SE2d 72) (1978), the state need not provide appellant with a second copy of the trial transcript previously furnished to him for his appeal in Robinson v. State, supra.
The trial court did not err in refusing to issue mandamus absolute.

Judgment affirmed.


All the Justices concur.